Case 1:19-cv-01367-REB-STV Document 29 Filed 09/10/19 USDC Colorado Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                  Judge Robert E. Blackburn

  Civil Action 19-cv-01367-REB-STV

  ANNE LANDMAN,

          Plaintiff,

  v.

  RAY SCOTT, Colorado State Senator for Senate District 7, in his individual and official
  capacities,

          Defendant.


                                       ORDER OF DISMISSAL

  Blackburn, J.

          This matter is before me on Joint Motion for Order of Dismissal With

  Prejudice [#27]1 filed August 30, 2019. The parties seek an order of dismissal

  incorporating the following facts and terms:

          1. In the Spring of 2017, Defendant Ray Scott, Colorado State Senator for

  Senate District 7 (“Senator Scott”), “blocked” Plaintiff Anne Landman from his official

  Twitter account and “banned” her from his official Facebook page. He also blocked a

  Twitter account associated with Ms. Landman’s blog, @ThoughtOnBoard, from his

  official Twitter account, and deleted or hid at least one com ment made by Ms. Landman

  on his official social media accounts.

          2. At the time Senator Scott took these actions, he was not aware of any case

  law addressing the issue whether government officials can block or ban users on their


          1
             “[#27]” is an example of the convention I use to identify the docket number assigned to a
  specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
  convention throughout this order.
Case 1:19-cv-01367-REB-STV Document 29 Filed 09/10/19 USDC Colorado Page 2 of 5




  official social media accounts based on the users’ viewpoints. Indeed, at that time,

  there was not a single published court decision addressing the issue.

           3. Multiple federal courts have since considered this issue. Compare Davison v.

  Randall, 912 F.3d 666, 687-88 (4 th Cir. 2019) (affirming district court’s holding, after

  bench trial, that elected county official violated a person’s First Amendment rights when

  she banned him from her official Facebook page, a public forum, based on the views

  expressed in his posts); Robinson v. Hunt County, 2019 U.S. App. LEXIS 11013, at

  *9-10 (5th Cir. Apr. 15, 2019) (assuming, where defendant did not contest the issue, that

  sheriff department’s Facebook page is a public forum where viewpoint discrimination is

  constitutionally prohibited); and Knight First Amendment Institute at Columbia

  University v. Trump, 2019 WL 2932440 (2 nd Cir. July 9, 2019) (affirming district court’s

  holding that President Trump violated the First Amendment when he blocked Twitter

  users with whom he disagrees),2 with Morgan v. Bevin, 298 F.Supp.3d 1003, 1010-13

  (E.D. Ky. 2018) (holding that the First Amendment did not apply to Governor of

  Kentucky’s Twitter and Facebook pages because the pages were government speech).




            2
               See also One Wisconsin Now v. Kremer, 2019 U.S. Dist. LEXIS 8828 (W.D. Wis. Jan. 18, 2019)
  (holding that several state representatives violated an advocacy organization’s First Amendment rights when they
  blocked the organization on Twitter in response to the organization’s criticisms of the representatives); Garnier v.
  Poway Unified School District, 2018 U.S. Dist. LEXIS 87987 (S.D. Cal. May 24, 2018) (finding allegations that
  school board officials used “private social media accounts as a tool for governance” and then blocked persons with
  differing viewpoints sufficient to withstand motion to dismiss Section 1983 claims alleging violations of the First
  Amendment); Dingwell v. Cossette, 2018 U.S. Dist. LEXIS 95832 at *12-13 (D. Conn. June 7,2018) (citing the
  Trump case in holding that the plaintiff ha d stated a colorable claim of First Amendment retaliation when he had
  been banned from commenting on a local police department’s official Facebook page based on comments critical of
  the department); Leuthy v. LePage, 2018 U.S. Dist. LEXIS 146894 at *45 (D. Me. Aug. 29, 2018) (denying motion
  to dismiss on applying forum analysis to Maine Governor’s Facebook page and holding that deleting c omments
  based on the poster’s viewpoint is not government speech and violates the First Amendment); Campbell v. Reisch,
  2019 U.S. Dist. LEXIS 138881 at *18-19 (W .D. Mo. Aug. 16, 2019) (holding, after a benc h trial, that state
  representative violated the First Amendment by blocking individuals from Twitter based on their viewpoints);
  Windom v. Harshbarger, 2019 U.S. Dist. LEXIS 95080 at *13 (N.D. W. Va. June 6, 2019) (denying motion to
  dismiss plaintiff’s claim that government official banned plaintiff from the official’s Facebook page in violation of the
  First Amendment).

                                                              2
Case 1:19-cv-01367-REB-STV Document 29 Filed 09/10/19 USDC Colorado Page 3 of 5




         4. Senator Scott takes no position on the case law . He has now “unblocked” and

  “unbanned” Ms. Landman, the @ThoughtOnBoard account, and all others from his

  official social media pages.

         5. From this date forward, Senator Scott agrees to refrain from “blocking” or

  “banning” any individuals or organizations, including Ms. Landman and organizations

  with which she is affiliated, and to refrain from deleting or hiding any comments posted

  on Senator Scott’s official Facebook page and official Twitter account, except as

  authorized by Paragraph 6 below. This agreement applies to any official Facebook

  page and official Twitter account Senator Scott might establish in the future as a

  government official, even if he is, at that time, holding a different position within the

  government, whether state, federal, or local, regardless of whether that position is

  obtained by election, appointment, or employment.

         6. Senator Scott’s agreement in paragraph 5 above does not and shall not apply

  to any postings, comments, or other material that constitutes or contains a true threat,

  obscenity, or commercial speech (advertisements and other speech proposing a

  commercial transaction); is reasonably subject to interpretation as being in furtherance

  of illegal criminal activity; or that Senator Scott personally knows, or is advised by a

  third party, is a false statement of verifiable fact, and the statement is reasonably

  subject to interpretation as being actionably defamatory of third persons.

         7. It is expressly agreed and understood by the parties that the terms of this

  order apply only to Senator Scott’s official Facebook page (currently at

  https://www.facebook.com/rayscottforcolorado/) and official Twitter account (currently at

  https://twitter.com/SCOTTFORCOLO) – whether those official social media accounts

                                                3
Case 1:19-cv-01367-REB-STV Document 29 Filed 09/10/19 USDC Colorado Page 4 of 5




  remain at these URLs or are opened as new pages/accounts, and whether Senator

  Scott is holding his current position as a state senator or is a government official in any

  other capacity, whether federal, state, or local (and whether obtained by election,

  appointment or employment) – and do not in any way limit or affect his ability to “block”

  or “ban” individuals or entities or delete or hide comments on his personal Facebook

  account (currently at https://www.facebook.com/rayscottcolorado) or personal Twitter

  account in his individual capacity. Additionally, the parties agree that Senator Scott

  cannot and will not be held responsible for any actions taken by Facebook or Twitter, or

  any other social media actions or events, which he or his representatives do not initiate,

  participate in, or have control over.

         8. Senator Scott will post the following notice on his personal Facebook account

  (currently at https://www.facebook.com/rayscottcolorado): “This Facebook account is

  not Senator Scott’s official Facebook page. The official Facebook page is located at

  https://www.facebook.com/rayscottforcolorado/.” If Senator Scott has or creates a

  personal Twitter account, he will post a like message there. If Senator Scott should hold

  any different position as a government official in the future, and he operates an official

  social media account(s) in connection that with position, he shall change the language

  accordingly.

         9. Senator Scott has paid Ms. Landman $25,000 in attorneys’ fees and costs in

  partial reimbursement for this case.

         10. Except with respect to those matters to which this order does not apply as

  stated in Paragraph 6 above, the terms of the order may be enforced by Plaintiff Anne

  Landman.

                                               4
Case 1:19-cv-01367-REB-STV Document 29 Filed 09/10/19 USDC Colorado Page 5 of 5




         11. The parties expressly agree that this court shall retain jurisdiction over this

  case should plaintiff Anne Landman file a motion to enforce this order, and that the

  dismissal is with prejudice except as to any motion later filed in this case to enforce the

  terms of the order.

         12. Should Ms. Landman move to enforce this order, such motion shall be

  considered a “proceeding to enforce a provision of Section 1983” under 42 U.S.C. §

  1988, and the attorneys’ fees provisions of Section 1988 shall apply.

         THEREFORE, IT IS ORDERED as follows:

         1. That the Joint Motion for Order of Dismissal With Prejudice [#27], filed

  August 30, 2019, is granted;

         2. That the terms of the parties’ settlement as set forth above are approved;

         3. That all pretrial deadlines are vacated;

         4. That the combined Final Pretrial Conference and Trial Preparation

  Conference scheduled for July 30, 2020, at 11:00 a.m., and the bench trial set to

  commence August 3, 2020, are vacated; and

         5. That this action is dismissed with prejudice, except as to any motion to

  enforce the terms of this order.

         Dated September 10, 2019, at Denver, Colorado.

                                                    BY THE COURT:




                                               5
